EXHIBIT 10.2

[image00001.jpg]
RESTRICTED STOCK UNIT AGREEMENT
Name of Participant:   ____________________________  
Name of Plan: Ashland Global Holdings Inc. 2018 Omnibus Incentive Compensation
Plan
Total Number of Restricted Stock Units: _____________  
Vesting Dates:   _____ RSUs on _____ 2019
           _____ RSUs on _____ 2020
           _____ RSUs on _____ 2021
Date of Award: , 20___
Ashland Global Holdings Inc. (“Ashland”) hereby grants to the above-named
Participant (the “Participant”) ____________________ Restricted Stock Units (the
“Award”) pursuant to the Ashland Global Holdings Inc. 2018 Omnibus Incentive
Compensation Plan (the “Plan”) and this Restricted Stock Unit Agreement (this
“Agreement”), in order to provide the Participant with an additional incentive
to continue his or her services to Ashland and its Affiliates and to continue to
work for the best interests of Ashland and its Affiliates.  Each Restricted
Stock Unit represents the contingent right (as set forth herein) of the
Participant to receive a Share in accordance with this Agreement.
Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Restricted Stock Units (“RSUs”) set forth above, subject to and
upon all the terms, provisions and conditions contained herein and in the Plan.
Capitalized terms used but not defined in this Agreement shall have the meanings
given to such terms in the Plan.
Following acceptance of this Award by the Participant, as provided for
hereunder, the applicable number of RSUs set forth above will become vested on
the applicable vesting date set forth above (the applicable “Vesting Date”);
provided that, except as otherwise provided below or as otherwise determined by
the Committee, in the event the Participant ceases to be a director, officer,
employee or consultant of Ashland or its Affiliates for any reason prior to a
Vesting Date, all RSUs which have not vested prior to such cessation shall be
forfeited. Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide for accelerated vesting of the Award or any portion thereof
at any time and for any reason.
The Award shall be treated in accordance with Section 8 of the Plan in the event
of a Change of Control prior to a Vesting Date and while the Award remains
outstanding. Notwithstanding the foregoing, if provision is made in connection
with a Change of Control for the assumption of the Award or the substitution for
the Award of new awards, in each case within the meaning of Section 8 of the
Plan, then the Award shall continue to vest subject to the Participant’s
continued service as a director, officer, employee or consultant of Ashland or
its Affiliates through the applicable Vesting Date; provided that any
outstanding unvested RSUs will immediately vest upon the termination of such
service by Ashland or its applicable Affiliate without “Cause” (as defined
below) or by the Participant for “Good Reason” (as defined below) (and not as a
result of the Participant’s Disability or death) during the one-year period
commencing on the date of the Change of Control. For purposes of this Agreement,
“Cause” shall mean (i) the willful and continued failure of the Participant to
substantially perform his or her duties with Ashland or its applicable Affiliate
(other than such failure resulting from the Participant’s incapacity due to
physical or mental illness), (ii) the willful engaging by the Participant in
gross misconduct materially injurious to Ashland or its applicable Affiliate, or
(iii) the Participant’s conviction of or the entering of a plea of nolo
contendere (or similar plea under the law of a jurisdiction outside the United
States) to the commission of a felony (or a similar crime or offense under the
law of a jurisdiction outside the United States). For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following 
without the Participant’s consent, (x) a 15% or greater reduction in the
Participant’s base salary as in effect as of immediately prior to such Change of
Control or (y) the relocation of the Participant’s principal work location to a
location outside a 50-mile radius from the Participant’s principal work location
as of the date of such Change of Control, except for required business travel to
the extent substantially consistent with the Participant’s business travel
obligations as of immediately prior to such Change of Control. Notwithstanding
the foregoing, Good Reason shall not exist unless: (a) the Participant provides
Ashland or its applicable Affiliate with written notice of the act(s) alleged to
constitute Good Reason within thirty (30) days of the Participant’s knowledge of
the occurrence of such act(s), (b) Ashland or its applicable Affiliate fails to
cure such acts within thirty (30) days of receipt of such notice and (c) the
Participant exercises the Participant’s right to terminate his or her employment
for Good Reason within sixty (60) days thereafter.
The Shares underlying any RSUs that become vested in accordance with this
Agreement will be delivered within thirty (30) days after such RSUs become
vested as provided herein, subject to tax deductions and withholding as set
forth in Section 9(d) of the Plan.
While this Award is outstanding, on each date that cash dividends are paid to
holders of Shares, the Participant will be credited with a number of additional
RSUs equal to (1) the product of the number of outstanding RSUs held by the
Participant as of the date of record for such dividend times the per share cash
dividend amount, divided by (2) the closing stock price of Shares on the NYSE
Composite Tape on the date of record for such dividend. Such additional RSUs
will be subject to all the terms and conditions of this Agreement and the Plan
and to the same vesting conditions and restrictions as the underlying RSUs to
which they relate; provided that, notwithstanding any other provision of this
Agreement or the Plan to the contrary, in the event the Participant is credited
with any fractional RSUs as a result of this paragraph prior to a Vesting Date,
such fractional RSUs shall not vest as of such Vesting Date, but shall instead
be treated as an RSU that is scheduled to vest on the subsequent Vesting Date;
provided, further, that any fractional RSUs that remain outstanding on the final
Vesting Date (or such other date on which all remaining outstanding RSUs become
vested in accordance with this Agreement) shall be rounded up to a whole RSU and
shall vest in accordance with this Agreement.
The RSUs and the Participant’s rights under this Agreement may not be sold,
assigned, alienated, attached, transferred, pledged, or otherwise encumbered.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or any of its Affiliates.
Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its Affiliates and any third party Plan administrators as necessary for
the purpose of managing and administering the Plan. The Participant understands
that such processing of this information may need to be carried out by Ashland
and its Affiliates and by third party administrators whether such persons are
located within the Participant’s country or elsewhere, including the United
States of America. By accepting this Award, the Participant consents to the
processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.
The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland Global Holdings Inc. at 50 E. RiverCenter
Blvd., Covington, KY 41011 Attention: Shea Blackburn, this consent shall be
effective for the duration of the Award. The Participant also understands that
the Participant shall have the right at any time to request that Ashland deliver
written copies of any and all materials referred to above at no charge.
This Award is granted under, and is subject to all the terms and conditions of,
the Plan.  In consideration of this Award, the Participant agrees that during
the Participant’s employment and the twenty-four (24) month period following the
Participant’s termination of employment with Ashland or its Affiliates for any
reason, without the written consent of Ashland, the Participant will not:
(i) engage directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee or otherwise in any business or activity
competitive with the business conducted by Ashland or any of its Affiliates; or
(ii) perform any act or engage in any activity that is detrimental to the best
interests of Ashland or any of its Affiliates, including, without limitation:
(a) solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Ashland or any of its Affiliates to
terminate his, her or its relationship with Ashland or any of its Affiliates for
any reason; or
(b) disclose proprietary or confidential information of Ashland or any of its
Affiliates to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its Affiliates;
provided, however, that this Agreement shall not prohibit the Participant in any
way from (1) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934, maintaining the confidentiality of a claim with the
Securities and Exchange Commission (the “SEC”); (2) providing proprietary or 
confidential information to the SEC, or providing the SEC with information that
would otherwise violate clause (ii) above, to the extent permitted by Section
21F of the Securities Exchange Act of 1934; (3) cooperating, participating or
assisting in an SEC investigation or proceeding without notifying Ashland; or
(4) receiving a monetary award as set forth in Section 21F of the Securities
Exchange Act of 1934. Furthermore, the Participant is advised that the
Participant shall not be held criminally or civilly liable under any Federal or
state trade secret law for the disclosure of any proprietary or confidential
information that constitutes a trade secret to which the Defend Trade Secrets
Act (18 U.S.C. Section 1833(b)) applies that is made (A) in confidence to a
Federal, state or local government official, either directly or indirectly, or
to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.
The Participant understands that if he or she makes a disclosure of proprietary
or confidential information that is covered above, he or she is not required to
inform Ashland, in advance or otherwise, that such disclosure(s) has been made.
The restrictions in this paragraph are referred to herein as the “Participant
Covenants”.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its Affiliates for any reason Ashland may: (x) cancel
this Award, (y) eliminate or reduce the amount of any compensation, benefit, or
payment otherwise payable by Ashland or any of its Affiliates (either directly
or under any employee benefit or compensation plan, agreement, or arrangement),
except to the extent such compensation, benefit or payment constitutes deferred
compensation under Section 409A of the Internal Revenue Code and such
elimination or reduction would trigger a tax or penalty under Section 409A of
the Code, to or on behalf of the Participant in an amount up to the total amount
paid (or the closing stock price of Shares on the payment date multiplied by the
number of Shares awarded) or payable to the Participant under this Agreement;
and/or (z) require the Participant to pay Ashland an amount up to the total
amount paid (or the closing stock price of Shares on the payment date multiplied
by the number of Shares awarded) to the Participant under this Agreement; in
each case together with the amount of Ashland’s court costs, attorney fees, and
other costs and expenses incurred in connection therewith; provided that the
actions described in clauses (x), (y) and (z) shall not be taken with respect to
the Award at any time following the third anniversary of the vesting of the
Award (or the applicable portion thereof).
This Award of RSUs is subject to the Participant’s on-line acceptance of the
terms and conditions of this Agreement through the Fidelity website. The right
to the RSUs under the Plan shall expire if not accepted by __________________.
By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she has
had the opportunity to obtain independent legal advice at his or her expense
prior to accepting this Award.


IN WITNESS WHEREOF, Ashland Global Holdings Inc. has caused this instrument to
be executed and delivered effective as of the day and year first above written.
ASHLAND GLOBAL HOLDINGS INC.
By:    ________________________________
Name:  ________________________________
Title:   ________________________________


Personal and Confidential
 